      Case 8:21-mj-00577-DUTY Document 6 Filed 08/23/21 Page 1 of 2 Page ID #:17



 1
 2
 3
 4
 ~~
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                          SOUTHERN DIVISION
11    UNITED STATES OF AMERICA,                          ) Case No. SA 21-577M
12                           Plaintiff,                     ORDER OF DETENTION AFTER
                                                            HEARING [Fed. R. Crim. P. 32.1(a)(6);18
iK~                                                         U.S.C.. § 3143(a)]
                              v.
14
      KEVIN DANIEL CEJA CORTES,
15
16                            Defendant.

rr~
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Southern District of California, for alleged violarions
20    ofthe terms and conditions of his supervised release; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24    A.    (X) The defendant has not met his burden of establishing by clear and convincing
25           evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
~~~          finding is based on:
27           Instant allegations, criminal history, violation history, no bail resources.
28           and
       Case 8:21-mj-00577-DUTY Document 6 Filed 08/23/21 Page 2 of 2 Page ID #:18



  ~■   B.       ( X) The defendant has not met his burden of establishing by clear and convincing
 2              evidence that he is not likely to pose a danger to the safety of any other person or the
 3              community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 4           Instant allegations, criminal history, violation history.
 ~~          IT THEREFORE IS ORDERED that the defendant be detained pending further
 6     proceedings and/or transfer to the charging district.
 7
 8     Dated:          ~ Z3 ~Z~
 i'i
10
11
12
13
14
15
16
17
18
19
20
21
22
F~~
f~~!
25
26
27
28

                                                          2
